Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/26/2018. Claims 1-20 are currently pending.
Priority
Current application, US Application No.15/764,108, filed 06/26/2018 is a national stage entry of PCT/US2016/054647, International Filing Date: 09/30/2016, which in turn claims priority from Provisional Application 62235792, filed 10/01/2015.

Drawings
The drawings are objected to because of the following issues: As per Figs. 1A-1C, 2, 3A-3H, and 4, the informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. As per Figs. 9-10, the numeric labels are blur. It is suggested to be replaced together with other Figures to enhance the clarity.

As per Figs. 5-8, Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. 
Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).

See MPEP § 608.02(c) for information relating to the location of drawings in IFW applications.
Claim Objections
	Claims 1 and 10 are objected to because of the following informalities: 
As per claim 1 and 10, the limitation “an inner surface” in “is defined by an inner surface” should be replaced with “an inner surface of the tubular guide” or with an appropriate phrase for clarity. 
	The phrase “therebetween” should be replaced with “between the outer surface of the second end and the inner surface of the tubular guide” or with an appropriate phrase for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 6-7 and 15-16, claim recites the term "about" in the limitation “disposed about the portion of the hollow tube” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the limitation is interpreted as “any position of the hollow tube that is covered by the inner surface of the tube guide when the hollow tube is inserted into the tube guide”.

As per claims 8-9 and 17-18, claims are also rejected under 35 USC 112(b) because base claim 1 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Avitsian (US 20140096766 A1), hereinafter ‘Avit’ in view of Christopher (US 20010050082 A1), hereinafter ‘Chris’.
As per claim 1, Avit discloses the claim as follows.
	A ventilator conduit (tubes … used to ventilate patients [0004]) for a reversible airway device (reversible airway device [0007]), the reversible airway device comprising a supra-glottic support member connected to a tubular guide, 
	the tubular guide including oppositely disposed proximal and distal end portions and a tubular guide lumen, which extends between the proximal and distal end portions and is defined by an inner surface, the reversible airway device being physically free of an endotracheal tube, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010], implying the tubular guide being physically free of an endotracheal tube)
	the ventilator conduit comprising: 	a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, (endotracheal tube [an endotracheal tube 14 [0038, Fig. 1], equivalent to a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends])
	the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device; (to the patient though the endotracheal tube via a ventilator [0004, 0044, 0053], By "reversible", it is meant that an artificial airway … can be readily exchanged for an artificial airway provided by the endotracheal tube 14 without removing or disconnecting any component(s) of the airway device 10, and while maintaining continuous, uninterrupted ventilation [0038])

Avit further discloses tube goes through along the longitudinal axis of the tubular guide (the endotracheal tube 14 to translate along the longitudinal axis of the tubular guide 16, while simultaneously preventing a gas, gas mix, etc., to flow between the distal and proximal end portions 22 and 26 of the tubular guide [0045, Figs. 2A-2B]), but is not explicit regarding 
	“wherein at least the second end of the hollow tube is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal therebetween”.

Chris discloses “the end of a hollow tube is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal therebetween” (flexible tubing 80  [0048, Fig. 6], connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6], proximal end of the guide 12 can be sealed [0076, Figs 1-4, 8-9 and 14]).

Chris also discloses “the ventilator conduit comprising: a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device (flexible tubing 80  [0048, Fig. 6], connector 82 that can be plugged into 


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Chris to size the second end of the hollow tube so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal therebetween for an effective air ventilation to the patient without risking disconnection or loss of the patient’s airway during ventilation. (Alvis - ventilating a subject using the airway device that does not risk disconnection or loss of
the patient’s airway during ventilation [0002]) (Chris - the present invention discloses an intubation guide and laryngeal mask that can be used to simultaneously intubate and Ventilate a patient [0002])

As per claim 10, Avit discloses the claim as follows.
	A system (configuration of the airway device [0020, Fig. 5]) for ventilating a patient, (ventilate patients [0004]) the system comprising:

	the tubular guide including oppositely disposed proximal and distal end portions and a tubular guide lumen, which extends between the proximal and distal end portions and is defined by an inner surface, the reversible airway device being physically free of an endotracheal tube, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010], implying the tubular guide being physically free of an endotracheal tube) and
	a ventilator conduit (tubes … used to ventilate patients [0004]) disposed within the tubular guide, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010])
	the ventilator conduit comprising 	a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, (endotracheal tube [an endotracheal tube 14 [0038, Fig. 1], equivalent to a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends])
	the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device; (to the patient though the endotracheal tube via a ventilator [0004, 0044, 0053], By "reversible", it is meant that an artificial airway … can be readily exchanged for an artificial airway provided by the endotracheal tube 14 without removing or disconnecting any component(s) of the airway device 10, and while maintaining continuous, uninterrupted ventilation [0038])

Avit further discloses tube goes through along the longitudinal axis of the tubular guide (the endotracheal tube 14 to translate along the longitudinal axis of the tubular guide 16, while simultaneously preventing a gas, gas mix, etc., to flow between the distal and proximal end portions 22 and 26 of the tubular guide [0045, Figs. 2A-2B]), but is not explicit regarding 
	“a ventilator conduit partly disposed within the tubular guide” and   “wherein at least the second end of the hollow tube is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal therebetween”.

Chris discloses a ventilator conduit partly disposed within the tubular guide” (connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, 

Chris also discloses “the ventilator conduit comprising a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device (flexible tubing 80  [0048, Fig. 6], connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6], The resuscitation attachment 70 can also be equipped with an oxygen port 76, as shown in FIG. 7, that can be connected by tubing to an external oxygen source to supply supplemental oxygen to the patient through the flow path [0081, Fig. 7], A … airway having a curved tubular guide, A ventilation port adjacent to the proximal opening of the guide supplies a flow of air/oxygen through the guide into the patient's lungs. [0040])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Chris to size the second end of the hollow tube so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is 

As per claims 2 and 11, Avit and Chris disclose the claims 1 and 10 above.
Chris already discloses wherein only the outer surface of the second end is brought into direct contact with the portion of the inner surface of the tubular guide upon insertion of the hollow tube into the tubular guide (connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chris to bring only the outer surface of the second end into direct contact with the portion of the inner surface of the tubular guide upon insertion of the hollow tube into the tubular guide helping a tight seal between tube and guide for an effective air ventilation to the patient without risking disconnection or loss of the patient’s airway during ventilation.

As per claims 3 and 12, Avit and Chris disclose the claims 1 and 10 above.
Avit already discloses wherein the hollow tube has a length that is greater than a length of the tubular guide (see the lengths of endotracheal tube and the guide [Fig. 5]).

As per claims 4 and 13, Avit and Chris disclose the claims 3 and 10 above.
see the end of endotracheal tube stretching out beyond the distal end of the guide [Fig. 5]).

As per claims 5 and 14, Avit and Chris disclose the claims 1 and 10 above.
Avit recites a sealing mechanism in a lumen of the guide tube (a sealing mechanism can be disposed within the first passageway and be configured to occlude the flow of a gas through the first passageway [0008]), but is not explicit regarding “a sealing member associated with a portion of the hollow tube”.

Chris discloses a seal ring around the endotracheal tube (A seal ring 13 in the passageway forms a seal around the endotracheal tube as the endotracheal tube
is inserted through the ventilation attachment 100 and along the guide 12. [0101, Fig. 24-25])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chris to including a sealing member associated with a portion of the hollow tube for an effective air ventilation to the patient.

As per claim 19, Avit discloses the claim as follows.
	A method for ventilating a subject, (method for ventilating a subject [0002])
the method comprising the steps of:

	the reversible airway device comprising a supra-glottic support member connected to a tubular guide; (reversive airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1])

Avit further discloses inserting a ventilator conduit into the tubular guide (After inserting the laryngeal mask, the endotracheal tube can be deployed [0010]), but is silent regarding 
	“inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct contact with a portion of an inner surface of the tubular guide to form an air-tight seal therebetween” and “connecting a first end of the ventilator conduit to a ventilator circuit”.

Chris discloses “inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct contact with a portion of an inner surface of the tubular guide to form an air-tight seal therebetween” (flexible tubing 80  [0048, Fig. 6], connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6], The resuscitation attachment 70 
	“connecting a first end of the ventilator conduit to a ventilator circuit” (A ventilation port adjacent to the proximal opening of the guide supplies a flow of air/oxygen [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Chris to insert a ventilator conduit into the tubular guide and connect a first end of the ventilator conduit to a ventilator circuit for an effective air ventilation to the patient.

As per claim 20, Avit discloses the claim as follows.
	A method for ventilating a subject (method for ventilating a subject [0002]) that is intubated with an endotracheal tube of a reversible airway device, (ventilation begins with a supra-glottic support device ‘e.g., a LMA’ and intubated subsequently [0006], provide intubation [0037])
	the method comprising the steps of: detaching the endotracheal tube from the reversible airway device; (When intubation with the endotracheal tube 14 is no longer necessary, the distal end 38 withdrawn into the tubular guide as shown in Fig. 9 step 82 [0054])

However, Avit is silent regarding “inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct contact with a portion of an inner surface of the tubular guide to form an air-tight seal therebetween” and “connecting a first end of the ventilator conduit to a ventilator circuit”.

Chris discloses “inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct contact with a portion of an inner surface of the tubular guide to form an air-tight seal therebetween” (flexible tubing 80  [0048, Fig. 6], connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6], The resuscitation attachment 70 can also be equipped with an oxygen port 76, as shown in FIG. 7, that can be connected by tubing to an external oxygen source to supply supplemental oxygen to the patient through the flow path [0081, Fig. 7]) and 
	“connecting a first end of the ventilator conduit to a ventilator circuit” (A ventilation port adjacent to the proximal opening of the guide supplies a flow of air/oxygen [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Chris to insert a ventilator conduit into the tubular guide and connect a first end of the ventilator conduit to a ventilator circuit for an effective air .

	Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avit and Chris in view of Gavriely (WO 2004043527 A2), hereinafter ‘Gavrie’.
As per claims 6 and 15, Avit and Chris disclose the claims 5 and 13 above.
The set forth combined prior art is silent regarding “the sealing member comprises an inflatable balloon disposed about the portion of the hollow tube”.

Gavrie discloses the sealing member comprising an inflatable balloon disposed about a portion of a hollow tube (a tight seal, gas delivery tube [pg. 1 line 23-24, Fig. 3A-3D, 4], balloon is inflated, around the tube [pg. 5-7, Fig. 3A-3D]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to include an inflatable balloon disposed about a portion of a hollow tube as a sealing member for an effective air ventilation to the patient.

As per claims 7 and 16, Avit and Chris disclose the claims 5 and 13 above.
Avit discloses a material of a tubular guide (The tubular guide 16 can be made from one or a combination of materials, such as plastic, with sufficient strength and rigidity [0040]) and inflatable … member of an airway mask (an inflation tube 32 (FIG. 1) and an air 
	“the sealing member comprises a deformable material that is disposed about the portion of the hollow tube, the deformable material having a first shape that changes to a second different shape when the hollow tube is inserted into the tubular guide such that the second shape creates an air-tight seal between the inner surface of the tubular guide an outer surface of the sealing member”.

Chris also discloses an inflatable material of an airway mask (inflatable member, mask 30 is preferably made of a soft, flexible material ‘e.g., a polymer or rubber’ [0073]), but is silent regrading 
	“a deformable material that is disposed about the portion of the hollow tube, the deformable material having a first shape that changes to a second different shape when the hollow tube is inserted into the tubular guide such that the second shape creates an air-tight seal between the inner surface of the tubular guide an outer surface of the sealing member”.

Gavrie discloses “a deformable material that is disposed about the portion of the hollow tube, the deformable material having a first shape that changes to a second different shape when the hollow tube is inserted into the tubular guide such that the second shape creates an air-tight seal between the inner surface of the tubular guide and outer surface of the sealing member” (a tight seal, gas delivery tube [pg. 1 line 23-24, Fig. 3A-3D, 4], balloon is inflated, around the tube [pg. 5-7, Fig. 3A-3D], inflatable/deflatable 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to include a deformable material disposed about a portion of a hollow tube as a sealing member for an effective air ventilation to the patient.

As per claims 8 and 17, Avit, Chris and Gavrie disclose the claims 7 and 16 above.
Avit discloses a material of a tubular guide as rigid (The tubular guide 16 can be made from one or a combination of materials, such as plastic, with sufficient strength and rigidity [0040])

Chris discloses an inflatable material of an airway mask as soft (inflatable member, mask 30 is preferably made of a soft, flexible material ‘e.g., a polymer or rubber’ [0073]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use deformable material formed from a different material than a material that forms the tubular guide to produce an optimal sealing member for an effective air ventilation to the patient.

As per claims 9 and 18, Avit, Chris and Gavrie disclose the claims 7 and 16 above.
Gavrie discloses the deformable material is directly attached to, and circumferentially envelops, a portion of the outer surface of the hollow tube (balloon is inflated, around the tube [pg. 5-7, Fig. 3A-3D], inflatable/deflatable elastic sleeve ‘cuff balloon’ [pg. 5 line 6], an inflatable sleeve attached to the tube by an air-tight ‘hermetic’ binding [pg. 5 line 13-14])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to directly attach a deformable material to, and circumferentially envelops a portion of the outer surface of a hollow tube as a sealing member for an effective air ventilation to the patient.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Splandorfer (US 20140326238 A1) discloses an automated drug delivery and monitoring system for use on mechanically ventilated patients. Medication in the form of respirable particles is transported through ventilator circuitry by a delivery unit [abs]. Splandorfer also discloses a use of the conduit of the mechanical ventilator [0025].
	Miller (CN 102917747 A) discloses “air pipe inner pipe 10 comprises a connection member 20, airway tube 30 and sealing member 40. inner pipe of the air pipe 10 is adapted through air duct opening into a patient so that the connection 
	Pal (US 20060263145 A1) discloses “Medical delivery system having internal cannulated joints, An internal … member has a distal mating end portion, the insert mating end portion … a tubular outer sleeve has a proximal mounting end portion disposed about the insert mating end portion [abs], permitting the atraumatic tip second end portion 177 to be partially slidably nested, fitted, secured, or otherwise positioned within the outer guide channel member first end portion 88 so that the outer guide channel member first end portion 88 overlaps the atraumatic tip 170 to form a suitable seal that substantially occludes passage of a wire guide between the atraumatic tip 170 and the distal opening 89 of the outer member first end portion 88 [0115, Fig. 5]”, showing the interface mechanism between a hollow tube and a guide tube.
	Hernandez (M. R. Hernandez and et al, “Evolution of the Extraglottic Airway: A Review of Its History, Applications, and Practical Tips for Success”, International Research Society, February 2012 • Volume 114 • Number 2, www.anesthesia-analgesia.org) discloses various types of airway mask (Fig. 1 LMA Classis; Fig. 7 shows the airway mask and ET tube in it; Fig. 15 shows “ventilating tube” inside the airway mask guide tube).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865